Title: From James Madison to James Monroe, 9 April 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 9. 1815
                    
                    I return the letter from Govr. C. to you, and add one on the same subject, to me from the district Atty. at N. Orleans.
                    The course taken by Gen. Jackson is truly astonishing; the more so as his professional knowledge of municipal law, ought to have protected him agst. such a misguidence. Whatever may be the definition of a Camp, or the military authority within it, the latter can never be carried to the extent in which he has exerted it; especially in relation to the press, & to the Judiciary; and especially again, when there was no hostile force in the Country, nor even any specific charge of insurection or mutiny within the limits assumed by him.
                    What are the proper steps to be taken in the case? I wish the members of the Cabinet to assemble as soon as Mr. Dallas returns, and that they may See the result of your consultations on the subject. The obvious step first occurring is to direct an immediate liberation of all persons illegally confined, or exiled; and to call for from the General his own statement of what has passed. The letter to him will of course go from the Acting Secy. of War. It is presumable that the confirmation of peace, if not further reflection, will have put an end to the career of violence; But it seems requisite that a prompt disapprobation of it should appear on the part of the Govt. Whether any additional steps ought to be taken may depend on information which will have reached you in time to enter into your joint deliberations on the case. It is painful to mingle with the public admiration & gratitude so justly displayed towards Gen: J. a proceeding wch. must damp so much his own enjoyments. But the duty of the Executive, and the prerogatives of the Judiciary & the Press, can never be sacrificed to any individual considerations, or even to any popular enthusiasm. So formidable a precedent must be obviated, whatever may be the measures necessary for the purpose.
                    
                    It is probably the intention of Mr. Dick, that his letter should not be put on any official file. Accept my best wishes
                    
                        
                            James Madison
                        
                    
                